I am of the opinion that the only matter before the court is the question of validity of the judgment of the civil district court ordering the relator to remove the signboard or billboard from the property within thirty days or be punished for contempt of court. I agree that the judgment in question should be annulled for the reason that the plaintiffs in the injunction suit did not complain of the billboard which was on the property at the time when the suit was brought. To that extent I concur in the majority opinion and decree.